Citation Nr: 0126513	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-20 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus; and, if so, whether entitlement to service 
connection for diabetes mellitus is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to August 1981.

The Washington, D.C. Regional Office (RO) of the Department 
of Veterans Affairs (VA) entered a decision in September 1991 
denying service connection for diabetes mellitus.  Decisions 
of the RO of October 1994 and February 1998 determined that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection diabetes mellitus.  

The veteran was informed of each of the three previously 
referenced adverse determinations.  He did not file a timely 
appeal as to any of these rating actions within the one year 
prescribed period.

This appeal to the Board of Veterans' Appeals (Board) arises 
from actions of the Washington, D.C. RO.  In June 1999, the 
RO determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
diabetes mellitus.  In July 2000, the RO issued a statement 
of the case (SOC) denying service connection for diabetes 
mellitus.  The SOC did not refer to the matter of new and 
material evidence to reopen a claim of service connection for 
diabetes; rather, the SOC provided governing criteria with 
respect to service connection for diabetes mellitus and 
entered a merits-adjudication of the service connection 
issue.  A supplemental statement of the case on the issue of 
service connection for diabetes mellitus was issued in 
January 2001.

The Board concludes that the RO implicitly reopened a claim 
for service connection for diabetes after determining that 
the veteran had submitted new and material evidence.  Since 
the Board must independently determine whether new and 
material evidence has been submitted to reopen a claim of 
service connection for diabetes, that issue is addressed in 
the decision which follows.  

A hearing was held in September 2001 in Washington, D.C. 
before the undersigned Member of the Board.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  The RO last denied the claim for service connection for 
diabetes mellitus in February 1998.

2.  Evidence received subsequent to the February 1998 
decision is not merely cumulative or redundant of the 
evidence that was then of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  Diabetes mellitus was not present during service or 
manifested to a compensable degree within one year 
thereafter.


CONCLUSIONS OF LAW

1.  The February 1998 decision of the RO denying entitlement 
to service connection for diabetes mellitus is final.  
38 U.S.C.A. § 7105 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); 38 C.F.R. §§ 3.104(a), 20.302 
(2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  Evidence submitted since the RO denied entitlement to 
service connection for diabetes mellitus is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§ 3.156 (2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

3.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2001), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (2001).  However, a claim may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The February 1998 RO 
decision was the last final disallowance of the claim.  
Accordingly, the question now before the Board is whether new 
and material evidence, warranting a reopening of the 
appellant's claim, has been added to the record since the 
February 1998 denial.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
1991).  In addition, certain chronic diseases, including 
diabetes mellitus, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

The evidence which was available when the RO entered the 
final disallowance of the claim in February 1998 included 
service medical records showing that no pertinent 
abnormalities were noted when the veteran was examined in 
November 1977 for service entrance.  A physical examination 
in connection with explosives duty was performed in October 
1980.  A urinalysis was negative for sugar.  The veteran 
denied dizziness or fainting spells, skin diseases or 
frequency of urination.  He made no reference to excessive 
thirst.  

On an examination in August 1981 for service separation, a 
urinalysis was negative for sugar.  The veteran denied skin 
diseases or frequent urination.  He referred to two episodes 
of fainting-one occurring prior to enlistment, the other 
occurring during enlistment, without sequelae.  An examiner, 
who recorded the veteran's statement about fainting episodes, 
noted that these episodes were not considered disqualifying.  

An initial claim for service connection for diabetes was 
received in October 1990.  The veteran claimed the onset of 
diabetes in 1983.  He also reported an episode of passing out 
while aboard ship in 1981.

Added to the record in August 1994 were inpatient and 
outpatient reports of the veteran's care at the District of 
Columbia General Hospital from 1983 to 1994.  They reflect 
that the veteran was examined at an outpatient clinic on 
April 11, 1983.  The assessment was acne vulgaris.  He was 
hospitalized from April 14, 1983 to April 23, 1983.  He 
presented complaining of experiencing excessive thirst and 
increased frequency of urination two weeks prior to 
admission.  He denied lightheadedness or dizziness.  The 
diagnosis was diabetes mellitus.  Subsequent treatment 
notations indicate the veteran's treatment for diabetes 
mellitus.

In a statement dated in June 1998, a VA physician reported 
that he had been following the veteran for the past two years 
for insulin-dependent diabetes.  The veteran dated a 
diagnosis of diabetes mellitus to April 1983.  Prior to the 
time the diagnosis was rendered, the veteran had experienced 
episodes of fainting/passing out and acne, both of which were 
noted in his service record.  The physician observed that the 
veteran had developed diabetes at age 23, and therefore was a 
Type I diabetic.  He went on to note that it was probable 
that a variety of symptoms preceded the laboratory findings 
of elevated blood glucose by months, or even years.  The 
veteran, who at the age of 23 had remained an active 
individual, was unaware that his symptoms were the earliest 
manifestations of diabetes, and compensated by attempting to 
remain active, until pancreatic function was almost totally 
lost.  

It was the physician's opinion that the veteran's glucose 
intolerance was symptomatically evident during the period 
between his discharge from service in October 1981 and the 
diagnosis of diabetes in April 1983.  The physician believed 
that diabetes might possibly be the cause of late acne and 
episodes of fainting/passing out.  

Associated with the record were VA clinical records, as well 
as a listing of clinical visits, covering the period from 
1987 to 2000.  They reflect the veteran's treatment for 
diabetes.

A subsequent statement from the veteran's VA treating 
physician, dated in July 2000, was added to the record.  It 
essentially duplicates what that physician reported in the 
June 1998 statement.  

A VA examination was performed in December 2000.  The 
diagnosis was diabetes mellitus.  The examiner commented that 
a review of the claims folder, with particular attention to 
medical records prior to and soon after the veteran's 
discharge from the military, did not show any record of 
symptoms and signs specific for diabetes mellitus.  According 
to a discharge summary from the District of Columbia General 
Hospital in April 1983, the veteran's symptoms of polyuria 
and polydipsia had been present for only two weeks prior to 
admission.  

The physician, who performed the December 2000 examination, 
also commented on the July 2000 statement from the veteran's 
treating physician.  That statement refers to the veteran's 
history of episodes of fainting/passing out and acne.  The 
physician pointed out that there was no evidence in the 
claims folder of repeated episodes of the veteran's fainting 
or passing out during service.  Further, it was noted that 
there was one incident of acne vulgaris which was noted a few 
days prior to the time diabetes mellitus was first diagnosed.  
The physician went on to note that there were no signs or 
symptoms of diabetes in the presumptive period, post 
discharge, that were characteristic of diabetes; in fact, 
diabetes mellitus was first diagnosed in April 1983.  

A hearing was held in September 2001 in Washington, D.C. 
before the undersigned Board Member.  In testimony, the 
veteran related that there had been episodes of fainting 
spells and tiredness during service.  He also stated that he 
experienced acne during service, as well as having a great 
deal of thirst and frequency of urination.  He claimed that 
these symptoms were early manifestations of diabetes 
mellitus.  

The Board finds that the additional evidence referenced above 
was not available for VA review in February 1998, and that it 
is not merely cumulative or redundant of the evidence then of 
record.  Moreover, inasmuch as the evidence tends to 
demonstrate the presence of diabetes mellitus either during 
service or within the first postservice year, the Board is 
satisfied that the evidence bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The additional evidence is 
both new and material, and the claim is therefore reopened.  
To this limited extent, the appeal is granted.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statement of the case furnished the appellant, the RO has 
notified the appellant of the information and evidence 
necessary to substantiate his claim.  Pertinent post-service 
medical records have been associated with the record, and the 
appellant has undergone examination in connection with the 
claim on appeal.  Furthermore, the appellant has had the 
opportunity to testify at a hearing.  There is no indication 
that additional evidence exists and can be obtained on the 
issue here in question.  Adjudication of this appeal, without 
referral to the RO for further consideration under the new 
law and regulations, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board has taken careful note of statements of June 1998 
and July 2000 from the veteran's VA treating physician, who 
indicated that he had first begun treating the veteran during 
the mid-1990's, a point in time about 15 years after the 
veteran had completed military service.  There is no 
indication from the physician's statements that his opinion, 
dating the onset of diabetes mellitus to veteran's military 
service or within one year thereafter, was based on a review 
of the claims folder.  It appears, then, that the examiner's 
assessment relied largely on the appellant's history.  

In contrast, the December 2000 report of a VA examination 
regarding the veteran's diabetes mellitus was prepared by a 
physician who had reviewed the entire claims folder.  The 
physician noted that the record did not support the veteran's 
account of acne during service or within the first 18 months 
after service, other than a notation of acne first made just 
days before the diagnosis of diabetes mellitus was rendered 
about 18 months postservice.  After pointing out 
inconsistencies in the veteran's history, the physician 
concluded that the veteran's diabetes mellitus did not have 
its onset during service or within the first postservice 
year.  

Generally, when a medical opinion relies at least partially 
on the veteran's rendition of his medical history, the Board 
is not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229 (1993).  Here, the 
facts alleged by the veteran to his treating physician are 
not supported by the medical evidence.  Accordingly, for the 
reasons discussed above, the Board determines that greater 
probative value attaches to the December 2000 medical opinion 
than to the medical opinions of June 1998 and July 2000.  The 
Board concludes that the evidence of record does not support 
a grant of service connection for diabetes mellitus on either 
a direct or presumptive basis.

For all the foregoing reasons, the claim for service 
connection for diabetes mellitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. 5107(b) (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for diabetes 
mellitus; to that extent, the appeal is granted.

Entitlement to service connection for diabetes mellitus is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

